Per Curiam.
This case is practically on all fours with Zieky v. Town Plan & Zoning Commission, 151 Conn. 265, 196 A.2d 758. With the exception that the public hearing by the defendant on Washington’s birthday followed the public hearing in the Zieky case by two weeks, the facts are so similar as to be almost identical. Both applications were denied at the same executive session. The defendant gave no reasons for denying the plaintiff’s application for a special exception to permit the construction of garden apartments containing seventy-six dwelling units on a 7.2-acre tract in an R-15 zone. And we are unable to glean any facts from the record to sustain the defendant’s action. The trial court was justified in sustaining the appeal.
There is no error.